Citation Nr: 1231928	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-09 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran, J. L., and R. K.

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, served on active duty from December 1960 to November 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim of service connection for skin cancer is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. A bilateral hearing loss disability is due to noise exposure in service.

2.  Tinnitus is due to noise exposure in service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2. Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the claims of service connection for a bilateral hearing loss disability and for tinnitus, further discussion here of VCAA compliance is not necessary.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  







Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).









Analysis

Elements of Service Connection 

1. Present Disability 

2. In-service Incurrence of an Injury or Event, Resulting in an Injury or Disease

In July 2010 on a VA audiology examination, the results of audiological testing were:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
30
40
45
60
LEFT
15
35
35
40
35

Speech discrimination scores were 94 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.  The VA examiner found that the Veteran had tinnitus. 

The results of the audiogram establish that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385, and that he currently has tinnitus. 

In March 2011, the Veteran testified that, during service, he worked in a hanger and occasionally on a flight line, where he was exposed to aircraft engine noise.  The Veteran's service records show that he was aircraft engine mechanic.  The Board finds that the Veteran's testimony about noise exposure in service to be credible.  







The record therefore establishes present disabilities, bilateral hearing loss under 38 C.F.R. § 3.385 and tinnitus and an in-service incurrence of noise exposure, which are two of the three elements needed to establish service connection.  This evidence is not disputed. 

The remaining element is a causal relationship between the present disabilities and the noise exposure in service, the so-called "nexus" requirement. 

3.  Nexus Requirement 

The Veteran testified about impaired hearing and tinnitus in service and since service.  The Veteran is competent to describe symptoms of impaired hearing and tinnitus, which symptoms are within the realm of the Veteran's personal knowledge, as the symptoms are perceived through the use of one's senses. 38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

And the Veteran's testimony about noise exposure in service is credible as he was an aircraft mechanic aboard an aircraft carrier. 

While the Veteran is competent to describe symptoms of impaired hearing and tinnitus and the Veteran's testimony is credible, as it does not necessarily follow that there is a relationship between the current hearing loss disability and tinnitus and noise exposure in service, competent medical evidence is needed to substantiate the claims unless the disability is one under case law that has been found to be capable of lay observation.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

A hearing loss disability under 38 C.F.R. § 3.385 is not a disability recognized as subject to lay observation by case law, while tinnitus is.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears or tinnitus is capable of lay observation).  The Board need not address further the Veteran's competency and credibility as to the nexus requirement, because the medical evidence of record is sufficient to decide the claims without the Veteran's lay testimony. 

On the question of causation, there is competent medical evidence for and against the claims of service connection. 

The evidence of record supporting service connection for a bilateral hearing loss disability and tinnitus consists of the opinion of private physician.  In the opinion in July 2011, the private physician explained the Veteran had exposure to significant loud noise in service as an aircraft engine mechanic, even though the Veteran had worn earplugs, and that the VA's audiogram in July 2010 was consistent with noise induced hearing loss.  The private physician expressed the opinion that the current bilateral hearing loss disability and tinnitus were as likely as not due to noise exposure in service.

The evidence against the claim consists of the opinion of the VA examiner.  On VA examination July 2010, the Veteran stated that he was exposed to occupational noise as a farmer and truck driver and to recreational noise riding a motorcycle.  The VA audiologist explained that although the Veteran was likely exposed to some degree of high risk noise in service the service treatment records were negative for any complaint or treatment for hearing loss or tinnitus that neither hearing loss nor tinnitus was identified as a problem area on the report of separation examination.  




The VA audiologist noted that the Veteran had a significant history of civilian occupational and recreational noise exposure as a farmer, truck driver, and motorcycle rider.  The examiner concluded that, based on the data, hearing loss and tinnitus were more likely a reflection of a long standing condition, the severity of which had progressed over time from exposure to civilian occupational and recreational noise.  The VA audiologist expressed the opinion that hearing loss and tinnitus were less likely than not caused by or a result of military related acoustic trauma. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Neither opinion challenges the fact that the Veteran had noise exposure and that the Veteran currently has the claimed disabilities.  Although the private opinion did not specifically address evidence of postservice occupational and recreational noise exposure, the physician did review the VA report of examination, which contained a history of postserive noise exposure.  The VA opinion relied essentially on the lack of contemporaneous medical evidence.  

In this case, as there is no factual dispute that the Veteran was exposed to noise in service, as there is evidence of current bilateral hearing loss disability, as the Veteran is competent to testify about impaired hearing and tinnitus in service and since service as the testimony is credible, and as essentially the same set of facts have resulted in contradictory conclusions as to the cause of hearing loss and tinnitus, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claims of service connection. 


Under the circumstances, as there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, service connection is established for a bilateral hearing loss disability under 38 C.F.R. § 3.385 and for tinnitus as due to noise exposure in service. 


ORDER

Service connection for a bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

On the claim of service connection for skin cancer, VA records in March and April 2012 show that the Veteran was treated for squamous cell cancer with lymphocytic infiltration raising concern of metastatic disease and further analysis was needed.  

Also, the Veteran asserts that his current skin cancer was the result of sun exposure in the Navy, while serving aboard ship.  

In July 2011, a private physician stated that the Veteran's sun exposure in service caused skin changes that significantly contributed to actinic keratosis and basal cell carcinoma.  The private physician did not adequately address postservice sun exposure. 

In July 2012, the Veteran testified that he spent lot of time in the sun, often in tropical regions.  He testified that after service he farmed for 10 years and then he spent 40 years as a truck driver. 




As the evidence is insufficient to decide the claim under the applicable theories of service connection, additional development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Kansas City VAMC pertaining to the Veteran's skin cancer since April 2012.

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that: 

Any skin cancer or related skin condition, including squamous cell cancer, actinic keratosis, and basal cell carcinoma, is related to sun exposure in service from December 1960 to November 1964. 

In formulating the opinion, the VA examiner is asked to consider these facts:

The Veteran is competent and credible in describing sun exposure in the Navy while serving aboard an aircraft carrier for three years. 

Also the Veteran had postservice occupational sun exposure as a farmer and truck driver for at least 30 years before skin cancer was first identified. 




If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the sun exposure in service are not more likely than any other to cause the Veteran's  postservice skin cancer and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge after a review of the medical literature. 

The Veteran's file must be made available to the VA examiner for review.  

3.  After the development has been completed, adjudicate the claim of service connection for skin cancer.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


